                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ELITE ROOFING AND RESTORATION
LLC, a/a/o Mike Schuchman and Myron
Schuchman

               Plaintiff,

v.                                                 Case No.: 2:19-cv-352-FtM-38MRM

METROPOLITAN CASUALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Defendant Metropolitan Casualty Insurance Company’s Motion

to Dismiss Petition (Doc. 24).     Plaintiff Elite Roofing and Restoration LLC has not

responded, and the time to do so has expired.

       Elite Roofing filed this declaratory judgment action to determine whether an

insurance policy covers certain property damage caused by Hurricane Irma. (Doc. 5).

Metropolitan issued the policy to Mike and Myron Schuchman. The Schuchmans filed a

claim for the damage with Metropolitan, then assigned it to Elite Roofing. Metropolitan

denied coverage, Elite Roofing sued in state court to determine its rights under the policy,



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
and Metropolitan removed the case. (Doc. 1). As a result, this Court must apply Florida

substantive law and federal procedural law. See Erie R.R. Co. v. Thompkins, 304 U.S.

64 (1938).    Yet in its Motion, Metropolitan relies on the Florida procedural laws it

eschewed by removing the case.2

       Metropolitan first argues the Complaint should be dismissed because it does not

satisfy the requirements of Florida’s declaratory judgment statutes. (Doc. 24 at 2-5). But

federal courts must apply the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. Manuel

v. Convergys Corp., 430 F.3d 1132, 1138 (11th Cir. 2005). And cases that actionable

under the Declaratory Judgment Act need not be authorized by the procedures of the

forum state. Allstate Ins. Co. v. Prasad, 991 F.2d 669, 671 (11th Cir. 1993). Metropolitan

thus foreclosed its state law argument when it removed this case to federal court, and it

does not assert that the Complaint is deficient under federal law.           What is more,

Metropolitan complains that if the Court allows Elite Roofing to go forward with its

declaratory judgment claim, Metropolitan will be unable to benefit from Florida’s offer of

judgment procedure, codified at Fla. Stat. § 768.79.        (Doc. 24 at 5-6). Of course,

Metropolitan itself took that option off the table by removing the case to federal court.

       Metropolitan next argues that Elite Roofing lacks standing to sue because Mike

Schuchman does not own the insured property. (Doc. 24 at 6-7). In support, Metropolitan

attached a warranty deed and a Lee County Property Appraiser listing and requests that

the Court take judicial notice of these documents under Fla. Stat. § 90.202, a state



2 When an attorney files a motion in federal court, she certifies that it has a legal basis.
FED. R. CIV. P. 11(b); see also Pierce v. Commercial Warehouse, 142 F.R.D. 687, 690
(M.D. Fla. 1992) (“A court has the right to expect that counsel will state the controlling law
fairly and fully.”). The Court admonishes counsel for Metropolitan to note the jurisdiction
in which she appears and to cite appropriate legal authority in all future filings.



                                              2
procedural statute not applicable here. The Court declines to consider the Metropolitan’s

exhibits now. Anyhow, Elite Roofing’s standing is based on an assignment of policy

benefits made by Mike and Myron Schuchman.             The Complaint alleges that both

Schuchmans were insured by Metropolitan, and the Court must accept this allegation as

true in deciding the Motion. See Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194,

1198-99 (11th Cir. 2012). Metropolitan has offered no evidence that Mike Schuchman

was not a named insured in the policy. Its attack on Elite Roofing’s standing thus fails.

       Finally, Metropolitan argues that the case should be dismissed because Elite

Roofing did not comply with a Florida procedural rule that would require it to attach a copy

of the policy to the Complaint. (Doc. 24 at 7-8). But Metropolitan is foiled once again by

its removal to federal court, where exhibits to a complaint are permissive, not mandatory.

See Centennial Bank v. Bakerfield Custom Homes Corp., No. 8:17-cv-1721-T-27JSS,

2018 WL 461098, at *2 (M.D. Fla. Jan. 16, 2018).

       Accordingly, it is now

       ORDERED:

       Defendant Metropolitan Casualty Insurance Company’s Motion to Dismiss Petition

(Doc. 24) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 16th day of July, 2019.




Copies: All Parties of Record




                                             3
